DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Response to Amendment
The examiner notes that the response of June 13, 2022 by applicant fails to address all of the objections of the Office Action of March 29, 2022, particularly the objected to the specification.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and maintain the objection, as set forth below.

Examiner’s Comments
As previously noted the term “limiting member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that shoulder (1016) as seen in figures 10-11, 13A-E and 15 and discussed in paragraph [0078] is said limiting member.  
As previously noted, regarding the terms “extension member” and “longitudinally extending member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that elongated pin (1010) as seen in figures 10-11, 13A-C and 14A-15 and discussed in paragraph [0073] is said extension member and/or longitudinally extending member.  
For purposes of examination the examiner will interpret these terms as set forth above, since these interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Terminal Disclaimer
As previously noted, the terminal disclaimers filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/793,264 and 16/793,274 have been reviewed, accepted and recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed June 13, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Huang failing to disclose the protrusion being configured to create a gap between the temple comer and the frame proximate the frame outer surface in the hyperextended position, the examiner is unpersuaded.  As seen in figure A below in the hyperextended position the protrusion is configured to create a gap between the temple comer and the outer frame surface closest to the temple corner.
[AltContent: textbox (inner frame surface)][AltContent: textbox (outer frame surface)][AltContent: textbox (protrusion)][AltContent: textbox (hyperextended position corner)][AltContent: textbox (temple)][AltContent: textbox (temple corner)][AltContent: textbox (frame)]
    PNG
    media_image1.png
    439
    779
    media_image1.png
    Greyscale

Figure A.  Annotated version of Huang figure 5



Regarding applicant’s arguments centered on Huang failing to disclose the protrusion being spaced from the temple comer proximate the frame outer surface, the examiner is unpersuaded.  As seen in figure A above there is space between the protrusion and the temple comer closest to the outer frame surface.
Regarding applicant’s arguments centered on Huang failing to disclose the bushing encompasses a spring, the examiner is unpersuaded.  In light of applicant’s amendments, the examiner is reinterpreting the combination of Huang’s elements 41, 42, 54 & 55 to be commensurate with the claimed bushing.  The combination of 41, 42, 54 & 55 encompass spring 53, see figure B below.  

    PNG
    media_image2.png
    417
    442
    media_image2.png
    Greyscale

[AltContent: textbox (bushing, i.e. 41, 42, 54 & 55, encompassing spring)]
    PNG
    media_image3.png
    337
    571
    media_image3.png
    Greyscale

Figure B.  Annotated versions of Huang figures 4-5


Specification
The use of the term “Bitmojies”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 (dependent on 22) is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 already requires the recess to be configured to receive the protrusion.  Claim 23 recites “wherein the recess is commensurate with the protrusion.”  The Random House Unabridged Dictionary© defines commensurate as proportional, adequate.  It is inherent that a recess that receives a protrusion to be proportional and/or adequate.  Since this is an inherent feature the claim fails to further limit the eyewear of claim 22.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang 5,165,060, of record.
Regarding claim 1 Huang disclose eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7) including an end and an outer surface extending from the frame end (see annotated figure A above); an optical member supported by the frame (implicit1 that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3) including a temple corner (see annotated figure 1 below); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5), and a protrusion extending from a surface between the frame and the temple (see annotated figure 1 below), wherein the protrusion is configured to create a cam (see figure 5) configured to create a gap between the temple corner and the frame proximate the frame outer surface in the hyperextended position (see annotated figure A above). 
[AltContent: textbox (temple corner)][AltContent: textbox (protrusion)][AltContent: oval]
    PNG
    media_image4.png
    266
    352
    media_image4.png
    Greyscale

Figure 1.  Annotated version of Huang figure 3.


Regarding claim 2 Huang disclose the eyewear of claim 1, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5).
Regarding claim 3 Huang disclose the eyewear of claim 2, as set forth above.  Huang further discloses wherein the extension member (e.g. 52) comprises an elongated member (e.g. 52).
Regarding claims 4-5 Huang disclose the eyewear of claim 2, as set forth above.  Huang further discloses it is further comprising a limit member configured to limit a travel distance of the temple along the extension member and wherein the limit member comprises a shoulder on the extension member (e.g. head on 52).
Regarding claim 6 Huang disclose eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7); an optical member supported by the frame (implicit2 that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); and an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55 in outer receiving chamber 41 & inner receiving chamber 42) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5); wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a bushing (e.g. combination of 41, 42, 54 & 55) coupled to the temple (see figure 5), the bushing containing a spring (e.g. compression spring 53). 
Regarding claim 7 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5), wherein the bushing (e.g. 55) is configured to extend about the extension member (e.g. 52 see figure 5).
Regarding claim 8 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring is configured to enable the temple to radially extend from the hinge (see figure 5), and also create a bias force (inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 9 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).
Regarding claim 14 Huang disclose eyewear (title e.g. figures 3-5), comprising: a frame (e.g. 7) including an end and an outer surface extending from the frame end (see annotated figure A above); an optical member supported by the frame (implicit3 that an eyeglass lens frame supports a lens); a temple (e.g. 3) including a temple corner(see annotated figure 1 below); a hinge coupled between the frame and the temple (e.g. 5 including 51), the hinge configured to allow rotation of the temple with respect to the frame (axiomatic); an extender (e.g. combination of 52, 53, 54 & 55) coupled to the hinge and configured to allow the temple to radially extend away from the hinge (see figure 5); and a protrusion extending from a surface between the frame and the temple (see annotated figure 1 below), wherein the protrusion is configured to create a cam (see figure 5), and wherein the protrusion is spaced from the temple corner proximate the frame outer surface (see annotated figure 1 above showing space between the protrusion and the temple comer closest to the outer frame surface).
Regarding claim 15 Huang disclose the eyewear of claim 14, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a longitudinally extending member (e.g. 52) extending away from the hinge (e.g. 51 see figure 5).
Regarding claim 16 Huang disclose the eyewear of claim 15, as set forth above.  Huang further discloses it is further comprising a bushing (e.g. 55) slidably coupled to the longitudinally extending member (see figure 5) and a spring (e.g. 53) coupled to the bushing (see figure 5).
Regarding claim 17 Huang disclose the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring is configured to enable the temple to radially extend from the hinge (see figure 5), and also create a bias force (inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 18 Huang disclose the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Cazalet US Patent Application Publication 2016/0048036, of record.
Regarding claims 10 and 19 Huang disclose the eyewear of claims 1 and 14, as set forth above.  Huang does not disclose the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended, as recited in claim 10; or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended, as recited in claim 19.
Cazlet teaches an eyewear device (e.g. figure 1 device 105) including a hinge (e.g. hinge 150) connecting a temple (e.g. arm 110) and a frame (e.g. portion 108) and further teaches the temple has an electrical connector in the form of an FPC (paragraph [0032] e.g. figure 5 FPC board 510) with a service loop (e.g. service loop 512) that extends in the extended/open position and folds in the closed position (paragraph [0032]) for the purpose of allowing the device to operate in multiple positions (paragraph [0032]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended as taught by Cazalet, for the purpose of allowing the device to operate in multiple positions.

Insofar as they are understood claims 13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Alcini 2016/0054585, of record.
Regarding claims 13 and 21-22 Huang disclose the eyewear of claims 11 and 14, as set forth above.  Huang does not disclose it is further comprising a recess commensurate with the protrusion and configured to receive the protrusion when the temple is in an open position, as recited in claim 13, and wherein the temple comprises a temple surface, wherein the temple surface is positioned between the frame and the temple, wherein the temple surface comprises the recess, as recited in claim 21; or wherein the temple comprises of a temple surface, wherein the temple surface is positioned between the frame and the temple and comprises of a recess configured to receive the protrusion when the temple is in an open but not hyperextended position, as recited in claim 22; or wherein the recess is commensurate with the protrusion, as recited in claim 23.
Alicini teaches similar eyewear (see figures 3-5) including a similar hinge structure (e.g. figures 10-11) between a temple (e.g. 36) and frame (e.g. 22) including a projection (e.g. projection 430) and further teaches a recess (e.g. detent 432) commensurate with the protrusion (appears to be proportional and/or adequate) that receives the projection in the open position (paragraph [0071] see figure 11) and for the detent to be on the temple surface (paragraphs [0014-15]) for the purpose of aligning the temple and frame and stabilizing the temple in the open position (paragraph [0071]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have a recess in the temple surface commensurate with the protrusion and configured to receive the protrusion when the temple is in an open position as taught by Alcini for the purpose of aligning the temple and frame and stabilizing the temple in the open position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown US Patent 11,327,338; in regards to eyewear with a similar protrusion/recess pairing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/George G. King/Primary Examiner, Art Unit 2872                                                              June 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.
        2 Ibid.
        3 Ibid.